SEVENTH AMENDMENT TO LOAN AGREEMENT
AND AMENDMENT TO RENEWAL REVOLVING NOTE

        This Seventh Amendment to Loan Agreement and Amendment to Renewal
Revolving Note is made and entered into effective the 28th day of April, 2008,
by and between U.S. Bank National Association, a national banking association,
with an address of 141 North Main Avenue, Post Office Box 5308, Sioux Falls,
South Dakota 57117-5308 (“Lender”) and Daktronics, Inc., a South Dakota
corporation, with an address of 331 — 32nd Avenue, Brookings, South Dakota 57006
(“Borrower”).

RECITALS:

    A.        Lender and Borrower entered into a Loan Agreement dated October
14, 1998 and Borrower executed and delivered to Lender a Revolving Note dated
October 14, 1998, in the original principal sum of $15,000,000.00.

    B.        The Loan Agreement and Revolving Note were amended by an Amendment
to Loan Agreement and a Modification of Promissory Note, each dated November 30,
1999, an Amendment to Loan Agreement and a Modification of Promissory Note, each
dated December 8, 2000, a Third Amendment to Loan Agreement and Revolving Note
dated June 20, 2002, a Fourth Amendment to Loan Agreement and Revolving Note
dated December 2, 2003, a Fifth Amendment to Loan Agreement and Revolving Note
dated October 1, 2005, and a Sixth Amendment to Loan Agreement and a Renewal
Revolving Note, each dated January 23, 2007.

    C.        Pursuant to the Sixth Amendment to Loan Agreement and the Renewal
Revolving Note dated January 23, 2007, the loan amount was increased to
$45,000,000.00 (the “Revolving Loan”).

    D.        Lender and Borrower mutually wish to extend the maturity date of
the Revolving Loan and the expiration date of letters of credit issued as part
of the Revolving Loan.

        NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Borrower and Lender covenant and agree as follows:

    1.        The Loan Agreement and Renewal Revolving Note are each amended to
provide that the Revolving Loan Maturity Date is November 15, 2009.

    2.        Section 2.1 of the Loan Agreement is amended and restated as
follows:

          Section 2.1 Revolving Loan. Upon the terms and subject to the
conditions hereof, Lender agrees to make available a revolving loan (the
“Revolving Loan”) to Borrower in the principal amount of Forty-five Million and
No/100 Dollars ($45,000,000.00). Borrower may obtain advances, prepay and obtain
new advances under the Revolving Loan.


          Borrower may request and Lender shall issue as part of the Revolving
Loan, letters of credit in a total amount not to exceed $15,000,000.00. Letters
of credit not exceeding a total amount of $3,000,000.00 may have an expiration
date of no later than November 15, 2010. Otherwise, all letters of credit shall
expire on or before November 15, 2009. The amount available to be borrowed under
the Revolving Loan shall be correspondingly reduced by the face amount of all
letters of credit issued. Notwithstanding any agreement to the contrary, Lender
shall have no obligation to issue any letter of credit, or to amend, extend,
renew or replace any letter of credit, unless it is in form and substance
acceptable to Lender.


    3.        Except as modified herein, all the terms and conditions of the
Loan Agreement, including previous amendments thereto, shall remain in full
force and effect.

    4.        Borrower acknowledges that the Loan Agreement and related Loan
Documents are and shall remain the legal and binding obligation of Borrower,
free of any claim, defense, or offset.

      BORROWER:                       DAKTRONICS, INC.                      
By:    s/s James B. Morgan                    James B. Morgan           Its
Chief Executive Officer                       By:    s/s William R. Retterath  
                 William R. Retterath           Its Chief Financial Officer    



      LENDER:                       U.S. BANK NATIONAL ASSOCIATION              
        By:    s/s Carl Wynja           Carl Wynja, Its Senior Vice President  
 